Conviction is for possessing intoxicating liquor for the purpose of sale, penalty one year in the penitentiary.
No objection was made to the court's charge submitting the case to the jury, and the record contains no bills of exception *Page 152 
complaining of the reception or exclusion of evidence, nor to any other procedure during the trial.
Officers were on watch at a particular place near the river on a mission not connected with appellant. While there one of the officers observed appellant and another party in a small boat transferring whiskey from large containers into pint and half-pint bottles, using a funnel in the process. When they observed the officers had detected them they begun to break the bottles containing the liquor, and threw some of them in the water before the officers could get to them. The whiskey amounted to something like two gallons. The evidence amply sustains the verdict.
The indictment contained many counts but the only one submitted charged possession of the liquor for the purpose of sale. The verdict was responsive to this charge. However, in entering judgment appellant was adjudged guilty of transporting the liquor. In this error the sentence followed the judgment. The judgment and sentence will be reformed adjudging appellant to be guilty of possessing the whiskey for the purpose of sale.
As thus reformed the judgment is affirmed.
Affirmed.